           Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                  *
KYLE JAHN,                                        *
                                                  *
                      Plaintiff,                  *
                                                  *
v.                                                *           Civil Case No.: SAG-18-1782
                                                  *
TIFFIN HOLDINGS, INC., et al.,                    *
                                                  *
                                                  *
                      Defendants.                 *
                                                  *
*      *       *       *       *       *      *       *       *       *       *   *      *

                                   MEMORANDUM OPINION

       Plaintiff Kyle Jahn (“Plaintiff”) has filed a “Motion for Attorneys’ Fees and Costs (And

Request to Maintain Supplemental Jurisdiction to Issue Fees/Costs Related to Collection).” ECF

71. Defendants Daniel and Linda Tiffin (“the Tiffins”) filed an opposition, ECF 72, and Plaintiff

replied, ECF 73. No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons

that follow, Plaintiff’s Motion will be granted in part and denied in part.

I.     BACKGROUND

       Plaintiff brought this action against the Tiffins, Gerald Stringer (“Stringer”), Tiffin

Holdings, Inc., and Tiffin Athletic Mats, LLC (collectively, “Defendants”). Plaintiff’s Amended

Complaint contains three Counts, alleging violations, respectively, of the federal Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201-19 (2018), the Maryland Wage and Hour Law

(“MWHL”), Md. Code Ann., Lab & Empl., § 3-401 to -431 (West 2019) and the Maryland Wage

Payment and Collection Law (“MWPCL”), Md. Code. Ann., Lab. & Empl., § 3-501 to -509.

ECF 23, ¶¶ 90-96 (Amended Complaint). As to his FLSA and MWHL claims, Counts I and II,

Plaintiff sought an award of, at least, the minimum wage for his final four weeks of work for the


                                                  1
         Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 2 of 20



Defendants, as well as an award of liquidated damages in an equal sum. Id. ¶¶ 90-91. As to

Count III, the MWPCL claim, Plaintiff sought to recover the full wages owed to him for his last

four weeks of work, $4,880, plus treble damages. Id. ¶¶ 92-96.

       On March 18, 2020, this Court issued a Memorandum Opinion and Order granting

Plaintiff’s Motion for Summary Judgment as to Counts I and II, and awarded Plaintiff a total of

$2,405.00 in damages ($1,202.50 in minimum wages, and an equal sum in liquidated damages).

ECF 62, 63. Plaintiff was only entitled to minimum wages, this Court found, because there was

insufficient evidence to substantiate his claim of $2,440 in biweekly pay. ECF 62 at 10-11. The

Tiffins moved to set aside this ruling, ECF 66, but this Court denied that motion, ECF 67. Not

long thereafter, Plaintiff moved to dismiss Count III of the Amended Complaint, and asked the

Court to enter a final judgment. ECF 68. After allowing time for Defendants to oppose, ECF 69,

and receiving no opposition, this Court granted Plaintiff’s motion, ECF 70. The instant fee

petition followed.

II.    LEGAL STANDARDS

       To calculate an appropriate award of attorneys’ fees, the Court must first determine the

lodestar amount, defined as a “reasonable hourly rate multiplied by hours reasonably expended.”

Grissom v. The Mills Corp., 549 F.3d 313, 320-21 (4th Cir. 2008). A trial court may exercise its

discretion in determining the lodestar amount because it possesses “superior understanding of the

litigation,” and the matter is “essentially” factual. Thompson v. HUD, No. MJG–95–309, 2002

WL 31777631, at *6 n.18 (D. Md. Nov. 21, 2002) (quoting Daly v. Hill, 790 F.2d 1071, 1078-79

(4th Cir. 1986)). In exercising that discretion, this Court is “bound” to apply the twelve factors

articulated in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974),

and initially adopted by the Fourth Circuit in Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 (4th



                                                2
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 3 of 20



Cir. 1978). McAfee v. Boczar, 738 F.3d 81, 88 & n.5 (4th Cir. 2013); see also Thompson, 2002

WL 31777631, at *6 (footnotes omitted). Those factors are:

       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
       the skill requisite to properly perform the legal service; (4) the preclusion of other
       employment by the attorney due to acceptance of the case; (5) the customary fee;
       (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
       client or the circumstances; (8) the amount involved and the results obtained; (9)
       the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
       the case; (11) the nature and length of the professional relationship with the client;
       and (12) awards in similar cases.

Thompson, 2002 WL 31777631, at *6 n.19 (citing Johnson, 488 F.2d at 717-19). Once the

lodestar amount has been determined, the Court “must ‘subtract fees for hours spent on

unsuccessful claims unrelated to successful ones.’” McAfee, 738 F.3d at 88 (quoting Robinson v.

Equifax Info Servs., LLC, 560 F.3d 235, 244 (4th Cir. 2009). Finally, the Court must analyze the

“degree of success enjoyed by the plaintiff,” and determine whether the entire claimed fees

amount, or “some percentage” of that amount, is a reasonable award. Id. (quoting Robinson, 560

F.3d at 244; see also Carroll v. Wolpoff & Abramson, 53 F.3d 626, 629 (4th Cir. 1995).

III.   ANALYSIS

       The Tiffins first object to the entry of a fee award at all. ECF 72 at 2. However, federal

law requires that Plaintiff be awarded his reasonable attorneys’ fees and costs. The FLSA

expressly provides that the Court must provide a prevailing party with an award of “reasonable

attorney[s’] fees to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b)

(2018). A prevailing party is one who succeeds “on any significant issue in litigation which

achieves some of the benefit . . . sought in bringing the suit.” Hensley v. Eckerhart, 461 U.S.

424, 440 (1983); see also, e.g., Andrade v. Aerotek, Inc., 852 F. Supp. 2d 637, 640 (2012).

Because Plaintiff obtained summary judgment as to liability on Counts I (the FLSA) and II (the

MWHL), and received a damages award, plus liquidated damages, he qualifies as a “prevailing

                                                 3
         Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 4 of 20



party.” The Court therefore proceeds to analyze Plaintiff’s requested awards of costs and

attorneys’ fees, respectively.

       A.      Costs

       District courts are vested with discretion to determine, in FLSA cases, which costs may

be awarded. Roy v. County of Lexington, 141 F.3d 533, 549 (4th Cir. 1998). “Examples of types

of costs that have been charged to losing defendants include necessary travel, depositions and

transcripts, computer research, postage, court costs, and photocopying.” Almendarez v. J.T.T.

Enters. Corp., No. JKS-06-68, 2010 WL 3385362, at *7 (D. Md. Aug. 25, 2010) (citing Vaughns

v. Bd. of Educ. of Prince George’s Cty., 598 F. Supp. 1262, 1289-90 (D. Md. 1984). Plaintiff

here seeks an award of $3,522.15 in costs, consisting of: $400.00 in filing fees; $106.40 in

postage and delivery fees; $2,583 in deposition-related fees; $100.00 in service of process fees;

and $332.75 in printing and copying charges, billed at $0.25 per page. ECF 71 at 15. The

charges are substantiated in the legal bills and represent reasonable expenses under the

circumstances of this case.

       B.      Attorneys’ Fees

       Next, Plaintiff seeks a total of $55,658.00 in attorneys’ fees, comprised of a total of 220.1

hours worked on this case by four attorneys: Mr. Howard Hoffman (46.5 hours); Mr. Jordan

Liew (147 hours); Mr. Gregory Herbers (18.4 hours); and Mr. Scott Kraff (8.2 hours). ECF 71 at

10-14, 22. In accordance with the framework reiterated in McAfee, the Court turns first to

determining the lodestar amount through an application of the twelve Johnson factors.

               1.      Initial Lodestar Determination

       The Court begins with an assessment of the time and labor expended, which is informed

by two additional Johnson factors: the novelty and difficulty of the questions presented; and the



                                                4
         Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 5 of 20



skill required to properly perform the legal service. See Thompson, 2002 WL 31777631, at *6-7

(considering these three factors together). The initial burden lies with Plaintiff to demonstrate

that the hours requested are, in fact, recoverable. See, e.g., Fair Hous. Council of Greater Wash.

v. Landow, 999 F.2d 92, 97-98 (4th Cir. 1993). “The court must . . . delete duplicative or

unrelated hours, and the number of hours must be reasonable and represent the product of billing

judgment.” Chapman v. Ourisman Chevrolet Co., No. AW-08-2545, 2011 WL 2651867, at *15

(D. Md. July 1, 2011) (quoting Rum Creek Coal Sales, Inc. v. Caperton, 31 F.3d 169, 175 (4th

Cir. 1994)). For many years, Appendix B to this Court’s Local Rules has detailed the best

practices for attorneys seeking fee awards from the Court. Application of a number of these best

practices, and other considerations, results in a number of reductions to the hours Plaintiff’s

attorneys have billed.

       First, Guideline 2(d) in Appendix B states that “only one lawyer is to be compensated for

client, third party, and intra-office conferences, although if only one lawyer is being

compensated the time may be charged at the rate of the more senior lawyer.” Relatedly,

Guideline 2(b) provides that “[o]nly one lawyer for each separately represented party shall be

compensated for attending depositions.” The Court’s review of Plaintiff’s attorneys’ billing

statements, ECF 71-2, revealed several instances in which Mr. Hoffman and/or his junior

associates made duplicative billing entries for attending the depositions of Defendants Linda

Tiffin, Daniel Tiffin, and Gerald Stringer, for attending intra-office conferences, and for

reviewing communications from Plaintiff and from individual Defendants. Accordingly, the

Court has disregarded these duplicative entries, and considered only the billing entry from the

most senior attorney (which, in most cases, was Mr. Hoffman). See Manning v. Mercatanti, Civ.

Nos. ELH-11-2964, ELH-12-00195, 2014 WL 1418322, at *7 (D. Md. Apr. 10, 2014) (applying



                                                5
         Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 6 of 20



Guideline 2(d) and eliminating billing entries in which more than one attorney billed for an intra-

office conferences, and allowing the most senior attorney to recover for the time billed).

       Second, the Court observed a number of entries in which Plaintiff’s attorneys billed for

clerical tasks, such as filing documents on the Court’s electronic case filing (“ECF”) system,

preparing documents for mailing to the pro se defendants, and mailing the documents

themselves. Clerical work is not properly billable as legal fees to one’s adversary. See Gates v.

Barnhart, 325 F. Supp. 2d 1342, 1348 (M.D. Fla. 2002) (“Tasks of a clerical nature are not

compensable as attorney’s fees” (quoting Mobley v. Apfel, 104 F. Supp. 2d 1357, 1360 (M.D.

Fla. 2000) (denying compensation for mailing a complaint and summons))); see also Magwood

v. Astrue, 594 F. Supp. 2d 557, 563 (E.D. Pa. 2009) (finding that clerical tasks should be

excluded from the total attorney fee); Chapman v. Astrue, 2:08CV00040, 2009 WL 3764009, at

*1 (W.D. Va. Nov. 9, 2009) (finding that “purely clerical tasks are ordinarily a part of a law

office’s overhead and should not be compensated for at all”). Accordingly, specific billing

entries involving clerical tasks have been stricken. Moreover, in those instances in which a

clerical task is subsumed within a larger billing entry (e.g., reviewing and editing a motion, and

then filing the motion), the Court has reduced the time billed by 0.1 hours, if just for transmitting

the document, or 0.2 hours, if the billed task included both preparing documents for mailing

and/or subsequently mailing them.

       Third, the Court observed several instances in which Plaintiff’s attorneys billed for

simply reading a Court order. In accordance with Guideline 2(d) above, the Court does not find

it necessary for multiple attorneys to bill for reviewing a Court order. Moreover, few of the

orders that Plaintiff’s attorneys billed for reviewing required enough labor to justify even billing

0.1 hours. For instance, Plaintiff’s attorneys billed for reviewing the Order granting Plaintiff’s



                                                 6
         Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 7 of 20



Motion for Alternative Service, ECF 5, when that Order appears to be the exact form of the

Proposed Order Plaintiff submitted, see ECF 4-4. Accordingly, the Court will consider only

billing entries for review of the following substantive Orders, from the most senior attorney that

billed for the review: the initial Scheduling Order, ECF 18; the Memorandum Opinion and

Order denying Plaintiff’s Motion for Default Judgment, ECF 29 and 30; the Order granting

Defendant Gerald Stinger’s Motion to Vacate Order of Default, ECF 41; the Order denying

Plaintiff’s Motion for Reconsideration of the same, ECF 43; the Order from this Court requesting

clarification regarding Plaintiff’s Motion for Summary Judgment, ECF 60; the Memorandum

Opinion and Order granting Plaintiff’s Motion for Summary Judgment, ECF 62 and 63; the

Order denying Defendant’s Motion to Set Aside Summary Judgment, ECF 67; and the

Memorandum and Order granting Plaintiff’s Motion to Withdraw Remaining Count III, ECF 70.

       Fourth, the number of hours billed for particular projects are, in this Court’s view,

unreasonable, given the skill necessary for competently completing those projects, and each

lawyer’s respective skill level. Beginning with Mr. Liew, he billed 2.4 hours in June, 2019 to

prepare a “status report and motion to amend the scheduling order,” which Mr. Hoffman spent

0.3 hours reviewing and conferring with Mr. Liew about. ECF 71-2 at 39-40. After reviewing

the Status Report ultimately filed with the Court, ECF 32, the Court finds that no more than one

hour would have been reasonably necessary for an attorney with almost four years of experience,

at that time, to draft and review the filing. Accordingly, Mr. Liew’s billing entry will be reduced

to 0.7 hours, and Mr. Hoffman will be permitted to bill 0.3 hours for his review of the draft order

and conference. Mr. Liew’s total billing entry of 2.5 hours relating to “[r]esearch and drafting

memo re salary basis deductions and FLSA retaliation” will also be stricken, because it is not

evident to the Court how this research was necessary, or ultimately helpful, to the development



                                                7
         Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 8 of 20



of his client’s case. See ECF 71-2 at 1. Mr. Liew’s billing entry of 1.1 hours for “Training with

HBH” on June 22, 2018, will also be eliminated, because it too does not appear tailored to any

work performed to further Plaintiff’s case. Next, Mr. Herbers billed a total of seven hours for

drafting a letter to Defendants regarding their incomplete discovery requests. Id. at 24-25. The

Court is aware that the pro se Defendants who litigated this case hardly, if at all, participated in

the discovery process. In that circumstance, a letter to those Defendants protesting the total non-

production of documents should not have taken a lawyer with approximately three years of

experience, at that time, over eight hours to complete. Nor have Plaintiff’s attorneys provided

the Court with any evidence to show that the letter was so laborious such that it required seven

hours’ worth of work. The Court will accordingly reduce the amount billed by fifty percent, and

will allow Mr. Herbers to bill 3.5 hours for drafting the letter.

       Fifth, this Court finds that Plaintiff’s attorneys are not entitled to recover any portion of

the 11.1 hours spent drafting, reviewing, and filing a motion seeking default judgment as to the

two corporate defendants, because that motion was ultimately unsuccessful. See ECF 29, 30. A

plaintiff may be entitled to recover fees incurred during an unsuccessful stage of the litigation, as

long as that unsuccessful stage constituted “a necessary step to ultimate victory.” Imgarten v.

Bellboy Corp., 383 F. Supp. 2d 825, 839 (D. Md. 2005). “In other words, ‘plaintiffs are to be

compensated for attorney[s’] fees incurred for services that contribute to the ultimate victory in

the lawsuit.’” Id. (quoting Cabrales v. County of Los Angeles, 935 F.2d 1050, 1052 (9th Cir.

1991)). Here, the default judgment motion was not a “necessary step to ultimate victory.” In her

ruling, United States District Judge Ellen L. Hollander discussed how Plaintiff’s motion failed to

“address the implications of granting a default judgment as to only two of the five defendants,”

which were first elucidated in a 19th century Supreme Court case, and that those implications



                                                  8
         Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 9 of 20



required denial of Plaintiff’s motion. ECF 29 at 7-9. In other words, while Plaintiff would

eventually be able to obtain a default judgment against the corporate Defendants, binding

Supreme Court precedent mandated that that motion not come until later in the proceedings.

Given this, the Court deems it unreasonable to allow billing for any of the costs associated with

drafting that motion, since it was not a “necessary step” to Plaintiff’s ultimate victory.

       Sixth, Plaintiff seeks to recover the $1,000 he paid to a previous law firm pursuant to a

retainer agreement to prosecute these very same claims.           According to Mr. Hoffman, the

previous law firm “only sen[t] a demand letter on Plaintiff’s behalf, accompanied by a poorly

drafted lawsuit.” ECF 71-1, ¶ 29. The draft complaint “appeared to parallel a prior lawsuit and

sought unpaid overtime, which is not at issue in this case.” Id. Whatever the quality of the

pervious firm’s work may have been, Plaintiff’s retainer agreement with that firm makes clear

that the firm was hired “solely in relation to attempting to negotiate a settlement with [Plaintiff’s

former employer, Tiffin Holdings, Inc. [] and specifically not for the purpose of filing a lawsuit

in any court.” ECF 71-3 at 1 (Retainer Agreement § I.A) (emphasis in original). Given the

limited scope of Plaintiff’s retainer agreement, the Court does not believe that the monies

expended in furtherance of that relationship are sufficiently related with, or a “necessary step” in,

his instant affirmative FLSA action here. See Rum Creek, 31 F.3d at 175 (calling for the

elimination of “unrelated hours” from the lodestar amount); Imgarten, 383 F. Supp. 2d at 839-40.

       Having conducted its initial review of Plaintiff’s billing statements, the Court next turns

to any objections proffered by the Tiffins. The Tiffins first object to including in the lodestar

amount the fees Plaintiff incurred in effecting service. ECF 72 at 1. They point to a letter they

filed on July 21, 3018 (prior to ever being served), in which they objected to Plaintiff’s Motion

for Alternative Service on the basis that the process server did not take reasonably diligent



                                                  9
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 10 of 20



efforts to properly serve them. Id.; see ECF 7. Judge Hollander construed this letter as a motion

for reconsideration of her order allowing for alternative service, and denied the request, finding

that the Motion for Alternative Service demonstrated ample grounds for the relief sought. ECF

11. Indeed, as Judge Hollander noted, Plaintiff’s process server attempted to serve the Tiffins six

times, without success. Id. at 1. Whether or not the Tiffins intended to evade service, this Court

is not persuaded by the Tiffins’ instant filing that the process server’s, or Plaintiff’s counsel’s,

efforts to serve the Tiffins were unreasonable.

       The Tiffins also appear to argue that Plaintiff’s claimed fees are unreasonable because his

attorneys “would have better served their client by accepting the offer of settlement given to

them by Gerry Stringer and Tiffin Holdings in October of 2018.” ECF 72 at 2. In making its

lodestar determination, this Court “has discretion to consider settlement negotiations in

determining the reasonableness of fees but it is not required to do so.” McAfee, 738 F.3d at 90-

91 (quoting Thomas v. Nat’l Football League Players Ass’n, 273 F.3d 1124, 1130 n.9 (D.C. Cir.

2001)). In Clark v. Sims, the Fourth Circuit held that a trial court abused its discretion in

reducing an attorneys’ fees award based on the prevailing party’s rejection of a prior settlement

offer, because that settlement offer did not constitute an “offer of judgment” under Rule 68. 28

F.3d 420, 423-24 (4th Cir. 1994). The court positively cited to Ortiz v. Regan, 980 F.2d 138, 141

(2d Cir. 1992), for the notion that a court’s attorneys’ fees analysis “must be guided by the

principle that mere settlement negotiations may not be given the effect of a formal offer of

judgment.” Clark, 28 F.3d at 424. In Ortiz, the Second Circuit observed that, generally, a failure

to settle a case should not lead a court to reduce an attorneys’ fees award, absent bad faith on the

prevailing party’s behalf. 980 F.2d at 141 (citation omitted). Here, there is no evidence that the

Tiffins, or any Defendant, made a formal offer of judgment. Moreover, there is no evidence in



                                                  10
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 11 of 20



the record to suggest that Plaintiff’s rejection of the alleged settlement offer (the terms of which

are unknown to this Court) constituted bad faith. The Court therefore will not adjust the lodestar

amount on this ground.

       Having considered the billing hours deductions above, the following represents the total

number of allowable hours worked for each attorney:

            Attorney                    Requested Hours                    Recoverable Hours
Scott Kraff                        8.2                             6.0
Gregory Herbers                    18.4                            9.9
Jordan Liew                        147.0                           116.7
Howard Hoffman                     46.5                            42.5
Total                              220.1                           175.1

       Considering the complexity of the issues presented in this case, this Court finds that each

attorney’s billed hours are reasonable. The litigation began with difficulties in serving the

individual Defendants, and the two corporate Defendants defaulted. Even after effecting proper

service, Plaintiff’s counsel needed to continue to work with the pro se Defendants to ensure that

they were apprised of scheduling deadlines, and to make discovery materials accessible to them.

Even after undertaking this effort, counsel needed to expend additional time, because the

individual Defendants largely failed to participate in the discovery process, outside of sitting for

their depositions. Because of the legal issue that was central to Plaintiff’s claim – whether the

individual Defendants could be held liable as “employers” under the FLSA and MWHL –

Plaintiff’s counsels’ task became more difficult in the absence of traditional discovery. The

“employer” analysis under the FLSA and MWHL is a fact intensive one. Thus, to satisfy their

client’s burden at the summary judgment stage, Plaintiff’s counsel had to spend additional time

researching the structure of the (strategically defaulted) corporate entities, through whatever

public records they could find, as well as additional time arduously combing through deposition

transcripts for information that may benefit their client. Combining all of this with the time

                                                11
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 12 of 20



reasonably spent briefing the summary judgment motions, the instant motion, as well as other

issues arising during this litigation and reflected in the billing records, this Court is satisfied that

the hours that Plaintiff’s counsel spent working on this case are reasonable.

        The Court must next ascertain the reasonable hourly rate in this case, which looks to the

“prevailing market rates in the relevant community for the type of work for which [the party]

seeks an award.” Spell v. McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987). Necessarily, then,

this analysis encompasses Johnson factors 3 (the attorneys’ skill and experience) and 5 (the

customary rate).      Included in Appendix B to this Court’s Local Rules are ranges of

presumptively reasonable hourly rates charged by attorneys practicing in this Court. See Loc. R.

App. Guideline B(3). While “the Guidelines are not binding, generally this Court presumes that

a rate is reasonable if it falls within these ranges.” Gonzales v. Caron, Civ. No. CBD–10–2188,

2011 WL 3886979, at *2 (D. Md. Sept. 2, 2011). Here, each of the four attorneys billing in this

matter seek compensation pursuant to an hourly rate within the applicable Guideline range:

    Attorney            Experience         Applicable Guideline Range         Requested Hourly Rate
Scott Kraff           Approx. 4 years      $150-$225                          $205
Gregory Herbers       Approx. 4 years1     $150-$225                          $205
Jordan Liew           Approx. 4 years      $150-$225                          $215
Howard Hoffman        Over 20 years        $300-$475                          $400

Having reviewed each attorney’s qualifications and experience, attested to in the affidavits

submitted by Mr. Hoffman and Mr. Liew, the Court is satisfied that the hourly rate at which they

seek compensation is reasonable in this legal market. Thus, the total initial lodestar amount in

this case is $45,350.00, as evidenced below:



1
 Mr. Kraff began practicing law in 2015, but left his employment with Hoffman Law in mid-
April, 2019. ECF 71-1, ¶ 28. Accordingly, this Court will consider the reasonableness of the
hourly rate he charged, commensurate with his experience level up until the time he left Hoffman
Law’s employ.
                                                  12
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 13 of 20



       Attorney              Hourly Rate          Recoverable Hours        Initial Lodestar Amount
Scott Kraff                $205                   6.0                     $1,230.00
Gregory Herbers            $205                   9.9                     $2,029.50
Jordan Liew                $215                   116.7                   $25,090.50
Howard Hoffman             $400                   42.5                    $17,000.00
Total                                             175.1                   $45,350.00

       Continuing with the lodestar analysis, the Court considers Johnson factors 6, 7, 10, and

11: whether the fee is fixed or contingent; the time limitations that the representation placed on

the attorneys; the undesirability of the case; and the nature and length of the professional

relationship between the attorney and client. Plaintiff’s attorneys undertook representation in

this matter on a contingency basis. See ECF 71 at 24 (“Undersigned counsel has not received

any payment and relies on this Fee Petition as the sole source of compensation.”).      As one court

in this District recently noted, “cases with individual wage and hour claims are generally less

desirable to attorneys as the potential recoverable amount is likely much smaller than a class

action.” Matias Guerra v. Teixeira, No. TDC-16-0618, 2019 WL 3927323, at *7 (D. Md. Aug.

20, 2019). Even though the FLSA mandates an award of attorneys’ fees, counsel must still front

all of the litigation costs, despite the risk that their client may not prevail on the merits. See id.

Indeed, the law firm that Plaintiff retained in this matter “is a small law firm,” employing at most

four lawyers during the lifespan of Plaintiff’s case.2 ECF 71 at 23. A firm of this size would

therefore incur opportunity costs in litigating a case like this, though Plaintiff’s counsel do not

seek a commensurate increase in the award. See id. Finally, Plaintiff’s counsel were involved in

the prosecution of the instant claims for the duration of this lawsuit. All of these considerations

support the conclusion that the lodestar amount of $45,350.00 is reasonable.



2
  Counsel for Plaintiff represent that the firm currently employs two lawyers, ECF 71 at 23, but
the Court notes that the firm appears to have previously employed at least two associates,
Messrs. Kraff and Herbers.
                                                 13
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 14 of 20



       The final two Johnson factors for consideration are factors 8 and 12:            the amount

involved and the results obtained; and awards in similar cases. Counts I and II of Plaintiff’s

Amended Complaint sought to recover only the minimum wage owed to Plaintiff for his final

four weeks of pay, plus liquidated damages.           ECF 23, ¶¶ 90-91.     Count III, which was

voluntarily dismissed, sought Plaintiff’s promised final two weeks of pay of $4,880 (four weeks

of work at a flat rate of $2,440 per pay period), plus treble damages. Id. ¶¶ 92-96. Thus, as to

Counts I and II, Plaintiff recovered the maximum possible award of $2,405.00 ($1,202.50 in

minimum wages for four weeks of work, and a liquidated damages award in an equal amount).

His claim could have been worth up to $14,640, however, had he pursued Count III and

ultimately prevailed at trial. Nonetheless, after considering a number of FLSA verdicts in this

District, this Court is satisfied that a lodestar amount of $45,350.00, even in the face of a

$2,405.00 verdict, is reasonable. See, e.g., Almendarez, 2010 WL 3385362, at *1, *8 (awarding

$84,058.00 in attorneys’ fees after only three of eight plaintiffs prevailed after a jury trial, with

each receiving $3,200.00, $1,200.00, and $2,200.00, respectively, including liquidated damages);

Chapman, 2011 WL 2651867, at *13, *18 (awarding $37,292.52 in attorneys’ fees for two of the

twelve plaintiffs who accepted a Rule 68 Offer of Judgment, and recovered $2,500.00 and

$600.00, respectively).

               2.      Subtracting Fees Incurred in Pursuit of Unsuccessful Claims

       Next, this Court “must subtract fees for hours spent on unsuccessful claims.” McAfee,

738 F.3d at 88; see also Randolph v. PowerComm Constr., Inc., 780 F. App’x 16, 22 (4th Cir.

2019). Where an unsuccessful claim is “distinct in all respects from the successful claims,” then

a Court must eliminate all fees incurred in pursuit of that unsuccessful claim. Hensley, 461 U.S.

at 440. In many cases, however, a plaintiff’s claims may involve “a common core of facts” or be



                                                 14
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 15 of 20



based on “related legal theories.” Randolph, 780 F. App’x at 16. Such cases make it difficult “to

divide the hours expended on a claim-by-claim basis,” for “[m]uch of counsel’s time will be

devoted generally to the litigation as a whole.” Id. (quoting Hensley, 461 U.S. at 435). In these

difficult cases, “[w]here hours benefited both successful and unsuccessful claims, the court will

grant those hours reasonably expended on the [successful] claim and exclude those that exceed a

reasonable expend[iture] on the prevailing claims.” Sakala v. Milunga, No. PWG-16-0790, 2018

WL 5724010, at *9 (D. Md. Oct. 31, 2018) (internal quotations omitted) (quoting Andrade, 852

F. Supp. 2d at 642).

       Here, the Court will reduce almost none of Plaintiff’s claimed attorneys’ fees based on

the fact that Plaintiff voluntarily dismissed Count III of his Amended Complaint, under the

Maryland Wage Payment and Collection Law (“MWPCL”).                 While MWPCL claims can

materially differ from FLSA and MWHL claims, see Butler v. DirectSAT USA, LLC, 800 F.

Supp. 2d 662, 669-70 (D. Md. 2011), here, Plaintiff’s MWPCL claim was largely duplicative of

the FSLA and MWHL claims that Plaintiff successfully obtained summary judgment on. The

facts necessary to establish Defendants’ status as Plaintiff’s “employer” under the FLSA and

MWHL would have been germane to the same analysis under the MWPCL. See Md. Code Ann.,

Lab. & Empl. §§ 3-101(c)(2), 3-501(b) (West 2019) (defining an “employer” as “any person who

employs an individual in the State,” and “employ” as “allowing an individual to work” and

“instructing an individual to be present at a work site”). The wages that Plaintiff was not paid

also formed the basis of all three claims. See generally ECF 23 (Amended Complaint). Thus,

the efforts to serve Defendants, the information that Plaintiff sought to obtain in discovery, and

all other efforts expended up until the summary judgment stage, supported equally each of the

three claims for relief. Accordingly, the lodestar amount will not be adjusted downward in this



                                               15
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 16 of 20



regard. The only fees that will be eliminated are the ones that Plaintiff’s counsel seek to recover

for drafting and reviewing the motion submitted to voluntarily dismiss the MWPCL claim, as

those are attributable solely to the unsuccessful claim. See ECF 71-2 at 47-48; see also Jackson

v. Estelle’s Place, LLC, 391 F. App’x 239, 241, 243 (4th Cir. 2010) (characterizing as

“unsuccessful” nine claims that the plaintiffs included in their complaint, but “abandoned” as the

result of a settlement). This results in a reduction of an additional 0.1 hours from Mr. Liew’s

billed time, and 2.0 hours from Mr. Hoffman. The amended lodestar amount is therefore

$44,528.50, as demonstrated below:

       Attorney             Hourly Rate      Recoverable Hours       Amended Lodestar Amount
Scott Kraff                $205              6.0                     $1,230.00
Gregory Herbers            $205              9.9                     $2,029.50
Jordan Liew                $215              116.6                   $25,069.00
Howard Hoffman             $400              40.5                    $16,200.00
Total                                        173.0                   $44,528.50

               3.       Reduction Based Upon the Plaintiff’s Degree of Success

       The last part of the three-part McAfee framework requires the Court to “award ‘some

percentage of the remaining amount, depending on the degree of success enjoyed by the

plaintiff.’” McAfee, 738 F.3d at 88 (quoting Robinson, 560 F.3d at 255). Plaintiff argues that he

received a judgment “resulting in no less than full compensatory damages,” meaning that there

should be no reduction in this regard. The Tiffins argue, however, that Plaintiff’s original claim

was for $14,460, but Plaintiff only recovered 18% of that ($2,440), resulting in a low level of

success. ECF 72 at 2.

       “[T]he most critical factor in determining the reasonableness of a fee award is the degree

of success obtained.” Doe v. Chao, 435 F.3d 492, 506 (4th Cir. 2006) (quoting Farrar v. Hobby,

506 U.S. 103, 114 (1992)). While quantifying success is “challenging,” courts nonetheless “must

compare the amount of damages sought to the amount awarded.” Randolph, 780 F. App’x at 23

                                                16
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 17 of 20



(quoting Mercer v. Duke Univ., 401 F.3d 199, 204 (4th Cir. 2005) (emphasis supplied by

Randolph)).

       In civil rights cases like this, though, the Supreme Court has “reject[ed] the proposition

that fee awards . . . should necessarily be proportionate to the amounts of damages” actually

recovered. Matias Guerra, 2019 WL 3927323, at *9 (quoting City of Riverside v. Rivera, 477

U.S. 561, 574 (1986)); see also, e.g., CBOCS West, Inc. v. Humphries, 553 U.S. 442, 454 (2008)

(referring to, inter alia, the FLSA for the proposition that several “civil rights statutes” contain

antiretaliation language). Like other civil rights actions, FLSA actions often involve “vulnerable

plaintiffs” who “may be vindicating important rights that entitle them to relatively modest

compensation,” Reyes v. Clime, No. PWG-14-1908, 2015 WL 3644639, at *4 (D. Md. June 8,

2015), and a rule requiring proportionality “would ‘seriously undermine Congress’ purpose’ and

prevents victims who frequently cannot pay counsel at market rates from effective access to the

justice system.” Salinas v. Comm. Interiors, Inc., No. 8:12-cv-1973-PWG, 2018 WL 2752553,

at *3 (D. Md. June 8, 2018) (quoting Rivera, 477 U.S. at 576). Indeed, the Fourth Circuit has

recognized that “[a]wards of attorney[s’] fees substantially exceeding damages are not unusual in

civil rights litigation.” Thorn v. Jefferson-Pilot Life Ins. Co., 445 F.3d 311, 328 n.20 (4th Cir.

2006). However, this Court must also ensure that a fee award does not “produce a windfall to

attorneys.” Butler v. DirectSAT USA, LLC, No. CV DKC-10-2747, 2016 WL 1077158, at *6 (D.

Md. Mar. 18, 2016).

       In FLSA cases, the Fourth Circuit has upheld reductions to, or has itself reduced, lodestar

amounts because of the disparity between the damages sought in the plaintiff’s complaint, and

the success that the plaintiff actually realized. For instance, in Jackson, the Fourth Circuit found

that the trial court acted “plainly” acted within its discretion in reducing, by 25%, the lodestar



                                                17
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 18 of 20



amount in an FLSA case that settled in the early stages of litigation. 391 F. App’x at 240-41,

243-44. Each of the six plaintiffs received a “modest” amount ranging from $430 to $12,471.34,

and as a result of the settlement, the plaintiffs “abandoned” nine of the original thirteen claims

asserted in their complaint, constituting a low level of success that justified a reduction in the

lodestar amount. Id. In Randolph, the Fourth Circuit found that a trial court abused its discretion

by failing to reduce the lodestar amount. Sixty-five plaintiffs originally sought over $1.7 million

in unpaid overtime wages and liquidated damages, as well as a declaratory judgment, but ten

plaintiffs were dismissed, and the remaining fifty-five ultimately settled for $100,000.00 in

damages. 780 F. App’x at 18-19, 22-25. Regarding the success of the fifty-five plaintiffs who

settled, the court noted that those plaintiffs “received only 38% of their claimed unpaid overtime

wages,” or “only 6% of the damages sought at the outset of litigation.” Id. at 24. Moreover, the

court pointed out that the settling plaintiffs appeared to have “weak claims” on the merits. Id. at

24-25. Accordingly, the Fourth Circuit remanded with instructions that the trial court reduce the

$177,756.50 fee award by 25%. Id. at 25.

       Courts in this District have also reduced lodestar amounts in FLSA cases for similar

reasons. See, e.g., Matias Guerra, 2019 WL 3927323, at *10 (reducing the lodestar by only 5%

because the plaintiff, despite a “staunch opposition,” prevailed on all of his wage and hour

claims except one, but failed to demonstrate an entitlement to treble damages); Sakala, 2018 WL

5724010, at *11-12 (reducing the $91,804.17 lodestar amount by 20%, because the amount that

the plaintiff recovered was “less than half” of what she originally sought in her wage and hour

claims, and a “small fraction” of what she sought for an unrelated claim that she withdrew two

weeks prior to trial); Chapman, 2011 WL 2651867, at *17-18 (reducing the lodestar by 25%

because the two settling plaintiffs each sought $5,291.91 in damages under the FLSA, but



                                                18
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 19 of 20



recovered “less than fifty percent and fifteen percent, respectively,” resulting in a fee award of

$37,292.52); Almendarez, 2010 WL 3385362, at *7 (reducing the $84,058.00 lodestar amount by

25% because the jury found that four plaintiffs were properly compensated for overtime pay, and

that of the three who were not, they were each entitled to only $1,600, $600, and $1,100,

rendering their victory “close to technical”).

       Considering these decisions in light of the facts presented here, this Court believes that

some further reduction of the lodestar amount is warranted.           Plaintiff is correct that the

Defendants did not make litigating this case easy, given the multiple efforts needed to effectuate

services, and the overwhelming lack of participation in written discovery. Plaintiff is also

correct in that he was largely successful on Counts I and II. However, it is evident, as the Tiffins

point out, that Plaintiff did not see quite the level of success originally forecasted in the

Complaint.    Plaintiff originally sought an award of his actual wages for his two unpaid

paychecks, $4,880, or minimum wages, in Counts I and II, and award of his actual wages in

Count III. Had he provided evidence to substantiate these wages in his Motion for Partial

Summary Judgment, Plaintiff may have recovered $9,760. Plaintiff failed to do so, however,

leaving him with only a fraction of that sum ($2,405) in minimum wages and liquidated

damages. And, had Count III proceeded to trial, he potentially could have realized treble

damages on his claimed wages, for a total of $14,640. Instead, he chose to forego that trial

(presumably because a jury trial in this matter would not feasibly occur until well into 2021, due

to the COVID-19 global pandemic), and to accept the $2,405 award. Thus, the disparity between

Plaintiff’s originally requested damages award ($14,640) and his realized award ($2,405) is

significant. Yet given Plaintiff’s counsels’ overall reasonable efforts in litigating this case in

light of difficult pro se litigants, and their decision to end this litigation in favor of a final



                                                 19
        Case 1:18-cv-01782-SAG Document 74 Filed 08/03/20 Page 20 of 20



resolution, rather than to permit further accumulation of attorneys’ fees, a more modest reduction

in the lodestar amount is warranted. The Court will accordingly reduce the amended lodestar

amount of $44,528.50 by 15%, resulting in a final attorneys’ fees award of $37,849.23.

Combined with the $3,522.15 costs award, Plaintiff’s total fee and costs recovery is $41,371.38.

       Finally, Plaintiff asks this Court to retain jurisdiction to issue a supplemental fee award,

because “it is anticipated that Defendants will make collection of the Judgment difficult in this

case.” ECF 71 at 26. This Court agrees that it has the authority to retain jurisdiction for this

very limited purpose, and will do so. See Jackson v. Egira, LLC, No. RDB-14-3114, 2016 WL

5815850, at *4 n.5 (D. Md. Oct. 5, 2016); Durham v. Jones, No. WMN-10-cv-2534, 2012 WL

3985224, at *10 (D. Md. Sept. 10, 2012).

IV.    CONCLUSION

       For the reasons stated above, Plaintiff’s Motion for Attorneys’ Fees and Costs, ECF 71, is

GRANTED IN PART and DENIED IN PART, without prejudice to Plaintiff seeking a

supplemental award, as may be appropriate under the circumstances. Plaintiff will be awarded

$41,371.38 in attorneys’ fees and costs. A separate order follows.



Dated: August 3, 2020                                                       /s/
                                                            Stephanie A. Gallagher
                                                            United States District Judge




                                               20
